Citation Nr: 1414983	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-50 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a thoracolumbar spine disability.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to September 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board from the RO in Houston, Texas.  

The record reflects that the Veteran was previously denied service connection for residuals of acute traumatic myositis of the lumbo-thoracic area in an October 1967 rating decision.  The Veteran was notified of the denial of his claim for service connection for a back condition via a November 1967 letter; however, he did not appeal this denial.  In the September 2008 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for residuals of acute traumatic myositis of the thoracolumbar spine.  In the December 2013 supplemental statement of the case (SSOC), the RO addressed the claim for service connection for residuals of acute traumatic myositis of the thoracolumbar spine on the merits.  Regardless of the RO's actions, however, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, this matter on appeal has been characterized as reflected on the title page.

In his October 2008 notice of disagreement (NOD), the Veteran requested a hearing before a Decision Review Officer (DRO).  In his December 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO as well as a hearing before a DRO.  An April 2013 DRO conference report reflects that the Veteran withdrew his DRO hearing request.  February and March 2014 letters from the RO advised the Veteran that he was scheduled for a hearing before a Veterans Law Judge in March 2014.  In March 2014, however, the Veteran withdrew his request for a hearing.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders in addition to the paper claims file.  


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal regarding the claim for service connection for a back condition and the claim for an increased rating for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the request to reopen a claim for service connection for a thoracolumbar spine disability and the claim for a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  In March 2014, the Veteran wrote that he wished to withdraw his appeal regarding the denial of service connection for his back condition and an increased rating for bilateral hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to the request to reopen a claim for service connection for a thoracolumbar spine disability or the claim for a compensable rating for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


ORDER

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for a thoracolumbar spine disability is dismissed.  

The appeal as entitlement to a compensable rating for bilateral hearing loss is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


